Citation Nr: 0507535	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  94-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the right foot.

2.  Entitlement to an initial (compensable) evaluation for 
fracture of the right fifth metacarpal.

3.  Entitlement to an initial rating higher than 10 percent 
for fracture, left calcaneus. 

4.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating on the basis of 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1969 and 
June 1970 to January 1975, including service in the Republic 
of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In a February 1998 rating decision, the RO increased the 
rating for the service-connected left calcaneus from 0 to 10 
percent. Because the increase in the evaluation does not 
represent the maximum rating available for this disability, 
the veteran's claim remains in appellate status. AB v. Brown, 
6 Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).

The veteran and his spouse testified at hearings before a 
hearing officer at the RO in May 1994, May 1998, and April 
1999. Transcripts of these hearings are of record. 

The case was remanded in August 1996 and April 2003 for 
further development, and in November 1999 the veteran 
requested a videoconference hearing before a member of the 
Board. However, in October 2002, he canceled his request for 
a hearing before the Board.

The issues of entitlement to an increased rating for 
fracture, left calcaneus, PTSD, and entitlement to individual 
unemployability, are addressed in the remand following the 
order section of the decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished for the issues decided 
herein.

2.  The veteran's current right foot disability was not 
present in service and is not related to service.  It is not 
shown that there was a fracture of the right foot during 
service or related to event or occurrence therein.

3.  The veteran's fracture of the right fifth metacarpal is 
manifested by no more than slight limitation of motion, 
favorable ankylosis, or unfavorable ankylosis of the fifth 
finger of the dominant hand. 


CONCLUSIONS OF LAW

1.  The residuals of a fracture of the right foot were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial compensable rating for the 
fracture of the right fifth metacarpal have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5156, 5227, 5230 (prior to and after August 2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002). Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003). The liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim. 
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. In addition, VA is required to notify 
the claimant that to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf. See, e.g., the letters addressed 
to the appellant by the RO dated November 1997, April 1998, 
August 1998, and VCAA letter of September 2003. Moreover, 
since the veteran was informed of the evidence that would be 
pertinent to his claims and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.  See 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the claims at issue in this appeal were 
commenced and initially adjudicated in 1993, long before the 
enactment of the VCAA in November 2000, and strict compliance 
with the timing requirement set forth at length by the Court 
in Pelegrini was not possible. However, the supplemental 
statements of the case issued in April 2004 and October 2004 
reflect that the claims were considered following the 
issuance of the VCAA letter in September 2003. There is no 
indication or reason to believe that the decisions would have 
been different had the claims not been the subjects of prior 
adjudications. In the Board's opinion, there is no prejudice 
to the veteran. See Bernard v. Brown, 4 Vet. App. 384 
(1993).The RO properly processed the claim after complying 
with the notice requirements of the VCAA and the implementing 
regulations. 

The appellant has been accorded several VA examinations over 
the years since 1993, most recently in October 2003, in 
connection with his claims, and VA and private medical 
records identified by the veteran have been obtained. The 
veteran was afforded several hearings at the RO in May 1994, 
May 1998, and April 1999. The case was remanded for further 
development in August 1996, October 2002, and April 2003. The 
appellant was afforded further VA examinations and additional 
medical records were obtained. He was also notified of his 
right to submit additional evidence in support of the claims. 
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claims, and the Board is 
also unaware of any such outstanding evidence or information. 
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

II.  Factual Background

Service medical records reflect that the veteran sustained a 
fall in 1971 from a building, landing on his feet. An October 
1971 medical board found that the veteran's injuries 
subsequent to the fall were limited to the left lower 
extremity. X-rays revealed fracture of the left calcaneus. 
The veteran reported heel pain, and was treated by a short 
leg cast and no neurocirculatory deficits were noted. October 
1971 physical examination revealed normal range of motion of 
foot and ankle. No right foot pathology was noted. The 
veteran was given a four-month profile and returned to full 
duty in April 1972. 

In July 1972, he sustained a comminuted fracture of the 
proximal 5th metacarpal during an altercation. The hand was 
placed in a short arm cast incorporating the 4th and 5th 
fingers. July 1972 x-rays confirmed fracture of 5th 
metacarpal. In January 1973, the veteran reported pain in the 
hand when swinging a hammer. X-rays were within normal limits 
at that time. July 1974 follow-up notes showed good motion of 
the ankle, subtalar, and foot, no deformity or tenderness, 
and good alignment on x-ray with no subtalar abnormality. No 
right foot pathology was noted.

On January 1975 separation examination, a history of fracture 
in the left leg was noted, with complaints of pain in the 
left heel and right leg on prolonged standing. The veteran 
was advised to wear tennis shoes. There was no diagnosis of a 
right leg or right foot disability.

In 1991 the veteran underwent disk surgery due to a work-
related back injury. He was subsequently released from 
employment on disability.

In July 1993, the veteran filed a claim for service 
connection for fractured left and right feet, and fracture of 
right hand.

On September 1993 VA examination of the right hand, the 
examiner noted a medical history of fracture to the base of 
the right fifth metacarpal. Complaints were of pain in the 
right hand at the base of the 4th and 5th metacarpal with 
weather changes. There was no problem with the grip and the 
veteran was able to touch the thumb to each fingertip. Range 
of motion was normal in all joints of the hand, wrist and 
fingers. X-rays of the right hand showed a healed fracture of 
the 5th metacarpal, with the remainder of the right hand 
normal.

In an October 1993 rating action, the RO granted service 
connection, noncompensably rated, effective from July 1993, 
for fractures of left calcaneus and 5th metacarpal or right 
hand, and denied service connection for a fractured right 
foot.

In a May 1994 personal hearing before a hearing officer at 
the RO, the veteran testified that his right hand felt like 
he had arthritis, with periodic pain, and occasionally his 
hand draws up. He had problems lifting and grasping, and 
occasionally dropped things. He had problems with his job 
which required writing reports. As to right foot injury, he 
related it was not as bad as the left foot, but caused pain 
in the heel which affected employment requiring prolonged 
standing. He also experienced left foot tenderness and 
reported that he was not being treated for his right hand or 
feet, but pain medication taken for back injuries helped 
these conditions. The veteran's wife corroborated his 
testimony.

In August 1996, the Board remanded the case for further 
development of the left foot disability, and for a 
determination by the RO as to whether the veteran's appeals 
of the issues of a right foot disability, an increased rating 
for 5th right metacarpal fracture, and eligibility to a 
combined rating pursuant to 38 C.F.R. § 3.324, were timely 
appealed. In an October 1996 determination, the RO found that 
the appeals had been timely filed.

On VA compensation and pension neurological examination in 
October 1996, the examiner noted that the veteran presented 
with a multitude of neurological symptoms. None of the 
findings related to the right foot or service-connected right 
5th finger. 

In a February 1998 rating decision, the RO continued denials 
of the right 5th finger and right foot disability claims.

In a May 1998 hearing before a hearing officer at the RO, the 
veteran testified to injuring the right foot at the same time 
he injured the left foot in service. He reported that both 
legs were placed in a cast at the time of injury, but at the 
hospital, his right leg was wrapped in a bandage and his left 
leg was recasted. As regards the right fifth metacarpal, he 
reported pain on grasping, and weakness on fine 
manipulations. The veteran's wife endorsed his testimony.

In an April 1999 hearing before a hearing officer at the RO, 
the veteran and his wife testified that he stopped working in 
1994 due to a back injury, and was on permanent disability 
from his prior employer. A November 1997 VA Form 21-4192 in 
connection with a claim for Disability Benefits, showed that 
the veteran had been employed as a facility maintenance 
inspector from December 1982 to August 1996, and was placed 
on disability in August 1994 due to a work-related back 
injury.

On October 2003 VA examination of the right fifth finger, the 
veteran reported pain of 5 of 10, approaching 7 of 10 in cold 
weather, and pain of 7/10 to 10/10 on bilateral feet. He 
denied any specific swelling of the feet or hand, but 
endorsed stiffness in both joints. He reported using 
orthotics. 

Physical examination of the right hand showed no tenderness, 
swelling or edema. Radial pulses were 2+, grip was good, and 
he was able to oppose the thumb to each finger. He was able 
to dress himself independently. Sensation was intact 
throughout the right upper extremity and deep tendon reflexes 
were intact Diagnoses included right fifth metacarpal 
fracture currently healed. The examiner opined that there did 
not appear to be any weakness, excessive fatigability, or 
incoordination with the bilateral feet or the right hand. 

October 2003 x-rays of the right hand showed a slight 
deformity of the fifth metacarpal. There was no evidence of 
fracture or dislocation, and the interphalangeal joints were 
unremarkable. There were no significant arthritic changes. 
Impression included slight deformity of the fifth metacarpal 
thought to be on the basis of old trauma, with no acute 
disease identified.

In numerous statements throughout the period of appeal, the 
veteran and his attorney argue for higher initial evaluation 
of the 5th metacarpal, and that service connection is 
warranted for a right foot disability.

III.  Analysis

A.  Service connection for fracture of right Foot 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The service medical records are absent any evidence of 
fracture of the right foot. After his fall in 1971, x-rays 
showed fracture to the left calcaneus which was recasted. No 
residual injury to the right foot was noted then, or 
thereafter, and his 1975 separation examination reflected no 
right foot abnormalities. 

No right foot complaints are identified until more than 15 
years after discharge, and 20 years after the fall, when the 
veteran filed a 1993 claim asserting a right foot fracture in 
service. There is no competent medical evidence of a right 
foot disability in service, or for many years after service.

The evidence of a nexus between the veteran's current right 
foot disability and his military service consists of the 
veteran's own statements. However, the record does do not 
support his assertions. Further, assuming arguendo that it 
was sprained in service as the veteran's most recent May 2004 
statement asserts, the record is completely silent as to any 
right foot sprain or diagnosis in 1971, or thereafter for 
over twenty years. The veteran's statements are not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for a right foot 
disability.

B.  Rating for fracture of right 5th metacarpal

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases such as this, where the claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue, "staged" ratings may be 
assigned. Thus, where an initially assigned disability 
evaluation has been appealed, it is possible for a veteran to 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period. 
Fenderson at 126-28. See also Meeks v West, 12 Vet. App. 352 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that during the pendency of this claim, the 
criteria for evaluating ankylosis and limitation of motion of 
digits of the hands were revised, effective August 26, 2002.

The right 5th metacarpal disability was originally rated in 
October 1993 under Diagnostic Code (DC) 5227, which provided 
for a zero percent rating for ankylosis of the finger. 
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tips of the fingers to within 
2 inches (5.1 centimeters) of median transverse fold of the 
palm. Limitation of motion of less than one inch (2.5 
centimeters) is not considered disabling. 38 C.F.R. § 4.71a, 
Note (a) following Code 5223, effective prior to August 26, 
2002.

Under the revised criteria, limitation of motion, favorable 
ankylosis or unfavorable ankylosis of the fifth finger of the 
dominant or minor hand is considered noncompensably 
disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 
(2004). 

Under the former criteria, extremely unfavorable ankylosis of 
the fifth finger was to be rated as an amputation. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2002). Under both former and 
current criteria, amputation of the fifth finger of the 
dominant hand without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto warrants a 10 
percent evaluation. With metacarpal resection (more than one-
half of the bone lost), a 20 percent evaluation is 
authorized.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  

In the present case, the veteran is right hand dominant. The 
evidence shows complaints of pain, and that the veteran 
retains significant active motion of the joints of the right 
fifth finger. Examinations over the period of this appeal 
consistently reflect that grip was good, and the veteran 
could oppose the thumb to each finger. In most recent October 
2003 VA examination, he could dress himself independently, 
and could oppose the thumb to each finger.

The functional impairment from this disability, even with 
consideration of all pertinent disability factors including 
pain, is not in excess of extremely unfavorable ankylosis. 
The disability is not comparable to amputation of the fifth 
finger with metacarpal resection and more than one-half of 
the bone lost for a 10 percent rating under either old or 
revised criteria.

The Board recognizes that the veteran's asserted functional 
impairment of the hand in addition to the functional 
impairment of the fifth finger; however, at this time he is 
only service-connected for the fracture of the right fifth 
metacarpal and only those residuals are for consideration in 
evaluating the disability. If the veteran believes that 
service connection is warranted for additional disability of 
his right hand, he is free to file a claim for service 
connection for such disability.

The Board has considered all potentially applicable 
diagnostic codes, but has found no schedular basis for 
assigning a higher evaluation. Consideration has also been 
given to assignment of a staged rating; however, at no time 
during the period in question has the disability warranted a 
compensable rating. See Fenderson v. West, 12 Vet. App. 119 
(1999). The doctrine of reasonable doubt is inapplicable 
because the preponderance of the evidence is against the 
veteran's claim. See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102. 

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration. The record reflects that the 
veteran has not required hospitalization for the 5th finger 
disability. In addition, the manifestations of the disability 
are those contemplated by the schedular criteria. In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation. Therefore, 
the Board concludes that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to service connection for the residuals of a 
fracture of the right foot is denied.

Entitlement to an initial (compensable) evaluation for 
fracture of the right fifth metacarpal is denied.


REMAND

With respect to the fracture of left calcaneus, the Board 
requires clarification as to the etiology of the veteran's 
left calf atrophy. This was identified by an October 1996 
orthopedic examiner as due to disk surgery, or to less use of 
left leg due to heel pain related to the service-connected 
residuals. However, in December 1997, a different VA 
orthopedic examiner felt it was most likely muscle atrophy 
following discogenic lesion of the low back. In the opinion, 
the examiner should also comment on October 1997 x-ray 
findings of spurring of left os calcis.

In December 1997 orthopedic examination, the veteran was 
diagnosed with left heel pain associated with plantar 
fasciitis and tight heel cord on the left. The examiner 
concluded that he was unable to declare objective residuals 
as a result of the recorded left calcaneus fracture. However, 
in a March 2004 VA outpatient Podiatry treatment note, a VA 
podiatrist opined that since the veteran has a record of a 
fracture to his left calcaneus, "it is possible that he 
could have chronic pain to his left heel like he is having 
that is related to that injury." This note suggests a causal 
relationship between the veteran's plantar fasciitis, 
diagnosed in December 1997, and the service-connected 
fracture of left calcaneus. The Board requires an opinion in 
this regard.

As regards PTSD, in an April 1999 hearing testimony the 
veteran reported taking Prozac for depression. In a June 2003 
VA outpatient Psychiatric Evaluation note, he reported a past 
history of treatment with Prozac for depression, by a private 
psychiatrist for the last 4-6 years. These records are not in 
the claims file, are relevant to the claim, and should be 
obtained. 

The Board observes that the October 2003 VA examination does 
not provide the information necessary to determine whether 
the veteran's service- connected disabilities alone impair 
his ability to perform substantially gainful employment. The 
examination is therefore not in compliance with the Board's 
directive. The Board is obligated by law to ensure that RO's 
comply with its directives. Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App 268 (1998).  

In light of these circumstances, this appeal is REMANDED to 
the RO (via the Appeals Management Center in Washington, 
D.C.) for the following actions: 

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for the private provider who 
treated him for depression during a 4-6 
year period preceding 2003. 

2.  When the requested information and 
any necessary authorization are received, 
the RO should attempt to obtain copies of 
all indicated records. If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
attorney, and request them to provide the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
note such review in the examination 
report. The examiner should express an 
opinion as to whether it is likely, at 
least as likely as not, or less likely 
than not that the left foot plantar 
fasciitis is etiologically related to the 
veteran's service-connected fracture of 
left calcaneus, or to the period of 
active duty. The rationale for all 
opinions expressed must be provided.

4.  The examiner should also specify what 
portion of the left foot disability, 
including heel pain, is attributable to 
the service-connected fracture of left 
calcaneus, or to other non-service-
connected disabilities. If impossible to 
quantify or differentiate, the examiner 
should so specify.

5.  The RO should ensure that all 
development has been conducted and 
completed in full. Then, the RO should 
readjudicate the claims based upon a de 
novo review of all pertinent evidence and 
consideration of all applicable criteria. 
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case. No action is required of the 
appellant. The appellant need take no further action until he 
is otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status. See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


